Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 – 7, 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022

Claims 5 – 7 and 11-15 are clearly drawn to non elected species.  Claims 3 and 4 may be drawn to a non elected species depending upon interpretation..  Elected species 4 is drawn to the module structure as shown in figure 19a-c, not the enclosure such as species 13, 14, etc.. that require a cap  that encloses the module structure.
As such, claims 3-7 and 11-15 drawn to a species that requires a cap forming an enclosure are withdrawn along with the non-elected species without travers as identified in the previous restriction requirement.
Note: Claims 3-4, the walls may be considered part of the substrate post.  This interpretation is not currently withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Withdrawn claim 11 [and subsequent dependents 12-15] recites the limitation "the cap".  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 depends from claim 1 which is not drawn to a enclosure, as claim 1 does not recite “a cap” or implicitly require a cap.  A cap is introduced until dependent and withdrawn claim 5, which is drawn to non elected species (i.e. 13, 14, etc… )

Double Patenting
Claims 1-4, 8-10, 16, 17, 19, 21, 23, and 28-29 are  rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. US 10790173 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is generic to patented claim 1.  A species claim anticipates a generic claim.  Note pending claim 16 recites the lacking subject matter from pending claim 1.  Pending claim 16 is a substantial duplicate of the claimed subject matter of patented claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Cea et al. (US 8558279 B2).

    PNG
    media_image1.png
    502
    612
    media_image1.png
    Greyscale

Regarding claim 1, Cea et al. discloses a module structure, comprising: a patterned substrate having a substrate surface and comprising a substrate post protruding from the substrate surface (Cea et al. Figs. 1 and 3 – i.e. fin); and 
a component (Cea et al. Figs. 1 and 3 -- i.e. gate 132) disposed on the substrate post, the component having a component top side and a component bottom side opposite the component top side, the component bottom side disposed on the substrate post, the component extending over at least one edge of the substrate post (Cea et al. Figs. 1 and 3 -- i.e. gate 132)  and one or more component electrodes disposed on the component (Cea et al. Figs. 1 and 3 -- i.e. gate adj electrode 132 and/or gate contact 156).  [Note: the claim as recited broadly describes the generic FinFet structure.]   

Regarding claim 2, Cea et al. discloses a module structure of claim 1, wherein the one or more component electrodes comprise (i) a component top electrode disposed on the component top side (Cea et al. Figs. 1 and 3 -- i.e. gate contact  156)  (ii) a component bottom electrode disposed on the component bottom side, or (iii) both (i) and (ii).  

Regarding claim 3, Cea et al. discloses a module structure of claim 1, comprising a cavity formed or disposed in or on the patterned substrate, the cavity having a cavity floor 102 and one or more cavity walls (i.e. walls of fin), and wherein the substrate post is disposed on the cavity floor (Cea et al. Figs. 1 and 3)    

Regarding claim 4, Cea et al. discloses a module structure of claim 3, wherein the one or more cavity walls (i.e. fin sidewalls) are formed on the patterned substrate (Cea et al. Figs. 1 and 3).
    
Regarding claim 5, Cea et al. discloses a module structure of claim 3, comprising a cap 104 disposed over the cavity (Cea et al. Figs. 1 and 3)    


Claim(s) 1-4, 9, 16, 17, 19, 21, 23, and 28-29 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Ruby et al. (US 9154103 B2).

    PNG
    media_image2.png
    418
    653
    media_image2.png
    Greyscale

Regarding claim 1, Ruby discloses a module structure, comprising: a patterned substrate having a substrate surface and comprising a substrate post 410 protruding from the substrate 405 surface; and a component 425 disposed on the substrate post 410, the component having a component top side and a component bottom side opposite the component top side, the component bottom side disposed on the substrate post, the component extending over at least one edge of the substrate post  (fig. 4) ; and one or more component electrodes 480, 490, 495… disposed on the component (Ruby, Fig. 4).  


Regarding claim 2, Ruby discloses a module structure of claim 1, wherein the one or more component electrodes comprise (i) a component top electrode disposed on the component top side, (ii) a component bottom electrode disposed on the component bottom side, or (iii) both (i) and (ii) (Ruby, Fig. 4).  

Regarding claim 3, Ruby discloses a module structure of claim 1, comprising a cavity formed or disposed in or on the patterned substrate, the cavity having a cavity floor and one or more cavity walls, and wherein the substrate post is disposed on the cavity floor (Ruby, Fig. 4).  

Regarding claim 4, Ruby discloses a module structure of claim 3, wherein the one or more cavity walls are formed on the patterned substrate (Ruby, Fig. 4).  

 
Regarding claim 9, Ruby discloses a module structure of claim 3, comprising two or more components disposed within the cavity (Ruby, Fig. 4 – Note: Component is overly broad and ambiguous, any of the elements may be considered another component.).  

Regarding claim 16, Ruby discloses a module structure of claim 1, wherein the component comprises a broken or separated component tether 440 (Ruby, Fig. 4).  

Regarding claim 17, Ruby discloses a module structure of claim 1, wherein the component is adhered or attached to the substrate or substrate post only on the component bottom side (Ruby, Fig. 4).  

Regarding claim 19, Ruby discloses a module structure of claim 1, wherein the component comprises a piezo- electric material 425 (Ruby, entire document & Fig. 4).    

 	Regarding claim 21, Ruby discloses a module structure of claim 19, wherein the one or more component electrodes comprises a top component electrode disposed on the component top side and a bottom component electrode disposed on the component bottom side (Ruby, Fig. 4).  

Regarding claim 23, Ruby discloses a module structure of claim 1, wherein the component comprises a component material different from a substrate post material (Ruby, entire document & Fig. 4).      
  
Regarding claim 28, Ruby discloses a module structure of claim 1, comprising a broken or separated module tether connected to the patterned substrate (Ruby, Fig. 4).  
 
Regarding claim 29, Ruby discloses a module structure of claim 1, wherein the component comprises electrically conductive connection posts (Ruby, Fig. 4).  



Claim(s) 1-4, 8-10, 17, 19, 21, , 23 and 29 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Dasgupta et al. (US 20190214965 A1)

    PNG
    media_image3.png
    305
    492
    media_image3.png
    Greyscale
 
Regarding claim 1, Dasgupta et al. discloses a module structure, comprising: a patterned substrate having a substrate surface and comprising a substrate post protruding from the substrate 200 surface; and a component disposed on the substrate post, the component having a component top side and a component bottom side opposite the component top side, the component bottom side disposed on the substrate post, the component extending over at least one edge of the substrate post  (fig. 4D) ; and one or more component electrodes 220 disposed on the component (Dasgupta, Fig. 4D).  


Regarding claim 2, Dasgupta et al. discloses a module structure of claim 1, wherein the one or more component electrodes comprise (i) a component top electrode disposed on the component top side, (ii) a component bottom electrode disposed on the component bottom side, or (iii) both (i) and (ii) (Dasgupta, Fig. 4D).  
Regarding claim 3, Dasgupta et al. discloses a module structure of claim 1, comprising a cavity formed or disposed in or on the patterned substrate, the cavity having a cavity floor and one or more cavity walls, and wherein the substrate post is disposed on the cavity floor (Dasgupta, Fig. 4D).  

Regarding claim 4, Dasgupta et al. discloses a module structure of claim 3, wherein the one or more cavity walls are formed on the patterned substrate (Dasgupta, Fig. 4D).  

 	Regarding claim 8, Dasgupta et al. module structure of claim 3, comprising two or more substrate posts disposed within the cavity (Dasgupta, Fig. 4D).  

Regarding claim 9, Dasgupta et al. discloses a module structure of claim 3, comprising two or more components disposed within the cavity (Dasgupta, Fig. 4D).  

Regarding claim 10, Dasgupta et al. discloses a module structure of claim 9, wherein the one or more component electrodes of each of the two or more components disposed within the cavity are electrically connected (Dasgupta, Fig. 4C).  

    PNG
    media_image3.png
    305
    492
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    273
    550
    media_image4.png
    Greyscale


Regarding claim 17, Dasgupta et al. discloses a module structure of claim 1, wherein the component is adhered or attached to the substrate or substrate post only on the component bottom side (Dasgupta, Fig. 4D).    

Regarding claim 19, Dasgupta et al. discloses a module structure of claim 1, wherein the component comprises a piezo- electric material (Dasgupta, Abstract &Fig. 4D).   

Regarding claim 21, Dasgupta et al. discloses a module structure of claim 19, wherein the one or more component electrodes comprises a top component electrode disposed on the component top side and a bottom component electrode disposed on the component bottom side (Dasgupta, Abstract &Fig. 4D).   

Regarding claim 23, Dasgupta et al. discloses a module structure of claim 1, wherein the component comprises a component material different from a substrate post material (Dasgupta, Abstract &Fig. 4D).    

Regarding claim 29, Dasgupta et al. discloses a module structure of claim 1, wherein the component comprises electrically conductive connection posts (Dasgupta, Abstract &Fig. 4D).   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruby in view of Dasgupta et al. (US 20190214965 A1)

Regarding claims 8-9 and 10 , Ruby discloses a module structure of claim 3, however may be silent upon comprising two or more [piezo] components [on a second substrate post] disposed within the cavity (Ruby, Fig. 4 – Note: Component is overly broad and ambiguous, any of the elements may be considered another component.).  
	At the time of the invention it was known to duplicate the piezo component of Ruby such that a plurality may be in the cavity.  Further as recited in claim 10 these components when duplicates are known to be electrically connected in a circuit.  For support see Dasgupta et al. figures 4A-D and written descriptions.  As explicitly shown in figures 4C-D, the components are connected in a electrical circuit.  


    PNG
    media_image3.png
    305
    492
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    273
    550
    media_image4.png
    Greyscale

	
	As disclosed in Dasgupta, it would be obvious to one of ordinary skill in the art to duplicate the component of Ruby and further provide wherein the one or more component electrodes of each of the two or more components disposed within the cavity are electrically connected in order to form a electrical circuit as shown by Dasgupta. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/10/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822